 


109 HR 4370 IH: Health Care for Hybrids Act
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4370 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Inslee introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide incentives to the auto industry to accelerate efforts to develop more energy-efficient vehicles to lessen dependence on oil. 
 
 
1.Short titleThis Act may be cited as the Health Care for Hybrids Act. 
2.FindingsCongress makes the following findings: 
(1)The United States imports over half the oil it consumes. 
(2)According to present trends, the United States’ reliance on foreign oil will increase to 68 percent of total consumption by 2025. 
(3)Having only 3 percent of the world’s known oil reserves, the health of the United States economy is dependent on world oil prices. 
(4)World oil prices are overwhelmingly dictated by countries other than the United States, thus endangering our economic and national security. 
(5)A major portion of the world’s oil supply is controlled by unstable governments and countries that are known to finance, harbor, or otherwise support terrorists and terrorist activities. 
(6)American automakers have lagged behind their foreign competitors in producing hybrid and other energy-efficient automobiles. 
(7)Legacy health care costs associated with retiree workers are an increasing burden on the global competitiveness of American industries. 
(8)Innovative uses of new technology in automobiles in the United States will help retain American jobs, support health care obligations for retiring workers in the automotive sector, decrease America’s dependence on foreign oil, and address pressing environmental concerns.  
IProgram 
101.Coordinating task forceNot later than 6 months after the date of enactment of this Act, the Secretary of Energy, the Secretary of Health and Human Services, the Secretary of Transportation, and the Secretary of the Treasury shall establish, and appoint an equal number of representatives to, a task force (referred to in this Act as the task force) to administer the program established under this Act. 
102.Establishment of program 
(a)In GeneralNot later than 1 year after the date of enactment of this Act, the task force established under section 101 shall establish a program to reimburse eligible domestic automobile manufacturers for the costs incurred in providing health benefits to their retired employees. 
(b)ConsultationIn establishing the program under subsection (a), the task force shall consult with representatives from eligible domestic automobile manufacturers, unions representing employees of such manufacturers, and consumer and environmental groups. 
(c)Eligible domestic automobile manufacturerTo be eligible to receive reimbursement under the program established under subsection (a), a domestic automobile manufacturer shall— 
(1)submit an application to the task force at such time, in such manner, and containing such information as the task force shall require; 
(2)certify that such manufacturer is providing full health care coverage to all of its employees; 
(3)provide an assurance that the manufacturer will invest an amount equal to or more than 50 percent of the amount of health savings derived by the manufacturer as a result of its retiree health care costs being covered under the program under this section, in— 
(A)the domestic manufacture and commercialization of petroleum fuel reduction technologies, including alternative or flexible fuel vehicles, hybrids, and other state-of-the-art fuel saving technologies; 
(B)the retraining of workers and retooling of assembly lines for such domestic manufacture and commercialization; 
(C)research and development, design, commercialization, and other costs related to the diversifying of domestic production of automobiles through the offering of high performance fuel efficient vehicles; and 
(D)assisting domestic automobile component suppliers to retool their domestic manufacturing plants to produce components for petroleum fuel reduction technologies, including alternative or flexible fuel vehicles, hybrid, advanced diesel, or other state-of-the-art fuel saving technologies; and 
(4)provide additional assurances and information as the task force may require, including information needed by the task force to audit the manufacturer’s compliance with the requirements of the program. 
(d)LimitationThe total amount of cost that may be reimbursed each year under the program under this section with respect to any single domestic automobile manufacturer shall not exceed an amount equal to 10 percent of the retiree health care costs of that manufacturer for that year. 
103.ReportingNot later than 6 months after the date of enactment of this Act, and every 6 months thereafter, the task force shall submit to Congress a report on any reimbursements paid under the program under this Act and the resulting changes in the manufacture and commercialization of fuel saving technologies implemented by auto manufacturers as a result of such reimbursements. Not later than 1 year after the date of enactment of this Act, the task force shall submit a report to Congress on the effectiveness of current consumer incentives available for the purchase of hybrid vehicles in encouraging the purchase of such vehicles and whether these incentives should be expanded. 
104.Additional eligibility requirementTo be eligible to receive financial assistance under this title, a manufacturer shall provide assurances to the task force that fuel savings achieved with respect to the average adjusted fuel economy will not result in decreases with respect to fuel economy elsewhere in the domestic fleet. The task force shall determine compliance with such assurances using accepted measurements of fuel savings.  
105.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary in each fiscal year to carry out this Act. 
106.Termination of programThe program established under section 102 shall terminate on December 31, 2015. 
IIOffsets 
201.Clarification of economic substance doctrine 
(a)In generalSection 7701 of the Internal Revenue Code of 1986 is amended by redesignating subsection (o) as subsection (p) and by inserting after subsection (n) the following new subsection: 
 
(o)Clarification of Economic Substance Doctrine; Etc 
(1)General rules 
(A)In generalIn any case in which a court determines that the economic substance doctrine is relevant for purposes of this title to a transaction (or series of transactions), such transaction (or series of transactions) shall have economic substance only if the requirements of this paragraph are met. 
(B)Definition of economic substanceFor purposes of subparagraph (A)— 
(i)In generalA transaction has economic substance only if— 
(I)the transaction changes in a meaningful way (apart from Federal tax effects) the taxpayer's economic position, and 
(II)the taxpayer has a substantial nontax purpose for entering into such transaction and the transaction is a reasonable means of accomplishing such purpose.In applying subclause (II), a purpose of achieving a financial accounting benefit shall not be taken into account in determining whether a transaction has a substantial nontax purpose if the origin of such financial accounting benefit is a reduction of income tax 
(ii)Special rule where taxpayer relies on profit potentialA transaction shall not be treated as having economic substance by reason of having a potential for profit unless— 
(I)the present value of the reasonably expected pre-tax profit from the transaction is substantial in relation to the present value of the expected net tax benefits that would be allowed if the transaction were respected, and 
(II)the reasonably expected pre-tax profit from the transaction exceeds a risk-free rate of return. 
(C)Treatment of fees and foreign taxesFees and other transaction expenses and foreign taxes shall be taken into account as expenses in determining pre-tax profit under subparagraph (B)(ii). 
(2)Special rules for transaction with tax-indifferent parties 
(A)Special rules for financing transactionsThe form of a transaction which is in substance the borrowing of money or the acquisition of financial capital directly or indirectly from a tax-indifferent party shall not be respected if the present value of the deductions to be claimed with respect to the transaction is substantially in excess of the present value of the anticipated economic returns of the person lending the money or providing the financial capital. A public offering shall be treated as a borrowing, or an acquisition of financial capital, from a tax-indifferent party if it is reasonably expected that at least 50 percent of the offering will be placed with tax-indifferent parties. 
(B)Artificial income shifting and basis adjustmentsThe form of a transaction with a tax-indifferent party shall not be respected if— 
(i)it results in an allocation of income or gain to the tax-indifferent party in excess of such party's economic income or gain, or 
(ii)it results in a basis adjustment or shifting of basis on account of overstating the income or gain of the tax-indifferent party. 
(3)Definitions and special rulesFor purposes of this subsection— 
(A)Economic substance doctrineThe term economic substance doctrine means the common law doctrine under which tax benefits under subtitle A with respect to a transaction are not allowable if the transaction does not have economic substance or lacks a business purpose. 
(B)Tax-indifferent partyThe term tax-indifferent party means any person or entity not subject to tax imposed by subtitle A. A person shall be treated as a tax-indifferent party with respect to a transaction if the items taken into account with respect to the transaction have no substantial impact on such person's liability under subtitle A. 
(C)Exception for personal transactions of individualsIn the case of an individual, this subsection shall apply only to transactions entered into in connection with a trade or business or an activity engaged in for the production of income. 
(D)Treatment of lessorsIn applying paragraph (1)(B)(ii) to the lessor of tangible property subject to a lease— 
(i)the expected net tax benefits with respect to the leased property shall not include the benefits of— 
(I)depreciation, 
(II)any tax credit, or 
(III)any other deduction as provided in guidance by the Secretary, and 
(ii)subclause (II) of paragraph (1)(B)(ii) shall be disregarded in determining whether any of such benefits are allowable. 
(4)Other common law doctrines not affectedExcept as specifically provided in this subsection, the provisions of this subsection shall not be construed as altering or supplanting any other rule of law, and the requirements of this subsection shall be construed as being in addition to any such other rule of law. 
(5)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this subsection. Such regulations may include exemptions from the application of this subsection.. 
(b)Effective dateThe amendments made by this section shall apply to transactions entered into after the date of the enactment of this Act. 
202.Penalty for understatements attributable to transactions lacking economic substance, etc 
(a)In generalSubchapter A of chapter 68 of the Internal Revenue Code of 1986 is amended by inserting after section 6662A the following new section: 
 
6662B.Penalty for understatements attributable to transactions lacking economic substance, etc 
(a)Imposition of penaltyIf a taxpayer has an noneconomic substance transaction understatement for any taxable year, there shall be added to the tax an amount equal to 40 percent of the amount of such understatement. 
(b)Reduction of penalty for disclosed transactionsSubsection (a) shall be applied by substituting 20 percent for 40 percent with respect to the portion of any noneconomic substance transaction understatement with respect to which the relevant facts affecting the tax treatment of the item are adequately disclosed in the return or a statement attached to the return. 
(c)Noneconomic substance transaction understatementFor purposes of this section— 
(1)In generalThe term noneconomic substance transaction understatement means any amount which would be an understatement under section 6662A(b)(1) if section 6662A were applied by taking into account items attributable to noneconomic substance transactions rather than items to which section 6662A would apply without regard to this paragraph. 
(2)Noneconomic substance transactionThe term noneconomic substance transaction means any transaction if— 
(A)there is a lack of economic substance (within the meaning of section 7701(o)(1)) for the transaction giving rise to the claimed benefit or the transaction was not respected under section 7701(o)(2), or 
(B)the transaction fails to meet the requirements of any similar rule of law. 
(d)Rules applicable to compromise of penalty 
(1)In generalIf the 1st letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the Internal Revenue Service Office of Appeals has been sent with respect to a penalty to which this section applies, only the Commissioner of Internal Revenue may compromise all or any portion of such penalty. 
(2)Applicable rulesThe rules of paragraphs (2) and (3) of section 6707A(d) shall apply for purposes of paragraph (1). 
(e)Coordination with other penaltiesExcept as otherwise provided in this part, the penalty imposed by this section shall be in addition to any other penalty imposed by this title. 
(f)Cross references 
(1)For coordination of penalty with understatements under section 6662 and other special rules, see section 6662A(e). 
(2)For reporting of penalty imposed under this section to the Securities and Exchange Commission, see section 6707A(e).. 
(b)Coordination with other understatements and penalties 
(1)The second sentence of section 6662(d)(2)(A) of the Internal Revenue Code of 1986 is amended by inserting and without regard to items with respect to which a penalty is imposed by section 6662B before the period at the end. 
(2)Subsection (e) of section 6662A of the Internal Revenue Code of 1986 is amended— 
(A)in paragraph (1), by inserting and noneconomic substance transaction understatements after reportable transaction understatements both places it appears, 
(B)in paragraph (2)(A), by inserting and a noneconomic substance transaction understatement after reportable transaction understatement, 
(C)in paragraph (2)(B), by inserting 6662B or before 6663, 
(D)in paragraph (2)(C)(i), by inserting or section 6662B before the period at the end, 
(E)in paragraph (2)(C)(ii), by inserting and section 6662B after This section, 
(F)in paragraph (3), by inserting or noneconomic substance transaction understatement after reportable transaction understatement, and 
(G)by adding at the end the following new paragraph: 
 
(3)Noneconomic substance transaction understatementFor purposes of this subsection, the term noneconomic substance transaction understatement has the meaning given such term by section 6662B(c).. 
(3)Subsection (e) of section 6707A of the Internal Revenue Code of 1986 is amended— 
(A)by striking or at the end of subparagraph (B), and 
(B)by striking subparagraph (C) and inserting the following new subparagraphs: 
 
(C)is required to pay a penalty under section 6662B with respect to any noneconomic substance transaction, or 
(D)is required to pay a penalty under section 6662(h) with respect to any transaction and would (but for section 6662A(e)(2)(C)) have been subject to penalty under section 6662A at a rate prescribed under section 6662A(c) or under section 6662B,. 
(c)Clerical amendmentThe table of sections for part II of subchapter A of chapter 68 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6662A the following new item: 
 
 
Sec. 6662B. Penalty for understatements attributable to transactions lacking economic substance, etc.. 
(d)Effective dateThe amendments made by this section shall apply to transactions entered into after the date of the enactment of this Act. 
203.Denial of deduction for interest on underpayments attributable to noneconomic substance transactions 
(a)In generalSection 163(m) of the Internal Revenue Code of 1986 (relating to interest on unpaid taxes attributable to nondisclosed reportable transactions) is amended— 
(1)by striking attributable and all that follows and inserting the following: 
attributable to— 
(1)the portion of any reportable transaction understatement (as defined in section 6662A(b)) with respect to which the requirement of section 6664(d)(2)(A) is not met, or 
(2)any noneconomic substance transaction understatement (as defined in section 6662B(c)).; and 
(2)by inserting and noneconomic substance transactions after transactions. 
(b)Effective dateThe amendments made by this section shall apply to transactions after the date of the enactment of this Act in taxable years ending after such date. 
 
